Honorable:~T. J. Crowe,Secretary
Texas StateBoard of MedlcalExaminers
Texas Bank Building
Dallas,Texas

Dear Sir:                 OpinionNo. O-4222-A.

In.e,ompllancewith your raquest,we have reconsideredour opinion04222.
We are of the opinionthat said opinionis corfrect,and thereforeaffirm
the conclusionsthereinexpressed.

Your attentionis directedto the fact that the Constitutionof the State
of Texas prohibitsmoney being wlthd.rqwnfrom the Treasuryof the?State
except pursuantto appropriation  made by the Legislature,and further
providesthat no appropriation  shall be made for a longerperiod then
tyo years. Constitution,  ArticleVIII, Section 6. Under these PrOVisiO&
!tZ,followsthat where the Legislaturehas failed or refusedto appropriate
moneys for expenditurefor partic@ar purposes,the accountingofficesof
this State have no authorityto Issuewarrantsupon the Treasuryin payment
of expenditures made for such purposes.

                                    Yours very truly

                               A!lTOBNEYCEEEBALCWTEXAS

                               s/B. U. Fairchild



                               By
                                    R. W. FaGchild
                                          Assistant
BWF:mpjldw

A?@.EOVEDMAB. 10, 1942
s/G&OVERSELIEBS
FIEST ASSISTANT
ATTCBBEYCENEBAL

APF'BOVEDOPINIOB
               COMMITl!EE
BY B. W. B.
CHAIRMAN